Perkins, J.
This was a bill in Chancery, filed in 1846, by White and Lockwood against Maria Trimble, executrix and devisee of one John Trimble, deceased.
The object of the bill was to obtain a decree for the amount of certain accounts of the complainants against the decedent for services as his attorney, and to have certain land situate in this state, and devised by said decedent to the defendant, sold to pay said demand.
The defendant being a non-resident, there was a publication of the pendency of the suit. The publication was afterwards proved, and the bill taken as confessed. A final decree was afterwards rendered without any proof for the complainants.
The decree is erroneous. The complainants ought to have introduced proof, at all events, to show that they were entitled to a decree. Bowman v. Hall, at this term (1). Whether, if there had been proof, this bill could have been sustained, we need not now enquire. See Barton v. Bryant (2), at this term. (3.)

Per Curiam.

The decree is reversed.

 See post, p. 206.


 See ante, p. 189.


) Blackford, J., was absent.